Citation Nr: 1012932	
Decision Date: 04/06/10    Archive Date: 04/14/10

DOCKET NO.  08-03 020	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Roanoke, Virginia


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent 
for thoracolumbar strain with scoliosis.

2.  Entitlement to an initial rating in excess of 10 percent 
for posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

N. Kroes, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 2001 to 
October 2002, and from February 2003 to January 2004.  The 
Veteran also served in the Army Reserve.  

This appeal to the Board of Veterans' Appeals (Board) arose 
from a May 2007 rating decision in which the RO, inter alia, 
granted service connection for thoracolumbar strain with 
scoliosis and PTSD and assigned initial ratings of 
10 percent, effective January 19, 2006, and denied service 
connection for irritable bowel syndrome.  In July 2007, the 
Veteran filed a notice of disagreement (NOD).  A statement 
of the case (SOC) was issued in November 2007, and the 
Veteran filed a substantive appeal (via a VA Form 9, Appeal 
to the Board of Veterans' Appeals) in January 2008.

In a November 2009 rating decision, the RO granted service 
connection for irritable bowel syndrome, representing a full 
grant of that benefit sought.  

Because the appeal involves disagreement with the initial 
ratings assigned following the grant of service connection 
for thoracolumbar strain with scoliosis and PTSD, the Board 
has characterized these matters in light of the distinction 
noted in Fenderson v. West, 12 Vet. App. 119, 126 (1999) 
(distinguishing initial rating claims from claims for 
increased ratings for already service-connected disability).  

The Board's decision addressing the claim for a higher 
rating for thoracolumbar strain with scoliosis is set forth 
below.  The claim for a higher rating for PTSD is addressed 
in the remand following the order; that matter is being 
remanded to the RO, via the Appeals Management Center (AMC), 
in Washington, DC.  VA will notify the appellant when 
further action, on his part, is required.


FINDINGS OF FACT

1.  All notification and development actions needed to 
fairly adjudicate the claim herein decided have been 
accomplished.  

2.  Since the January 19, 2006 effective date of the grant 
of service connection, the Veteran's thoracolumbar strain 
with scoliosis has been manifested by pain, stiffness, 
muscle spasm and some limitation of motion, but forward 
flexion has been greater than 30 degrees.   


CONCLUSION OF LAW

Resolving all reasonable doubt in the Veteran's favor, the 
criteria for a 20 percent, but no higher initial rating for 
thoracolumbar strain with scoliosis are met.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 4.3, 4.71a, Diagnostic Code 5237 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 & Supp. 2009)) includes enhanced duties to notify 
and assist claimants for VA benefits.  VA regulations 
implementing the VCAA were codified as amended at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a) (2009).

Notice requirements under the VCAA essentially require VA to 
notify a claimant of any evidence that is necessary to 
substantiate the claim(s), as well as the evidence that VA 
will attempt to obtain and which evidence he or she is 
responsible for providing.  See, e.g., Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (addressing the duties 
imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  
As delineated in Pelegrini v. Principi, 18 Vet. App. 112 
(2004), after a substantially complete application for 
benefits is received, proper VCAA notice must inform the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim(s); (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any 
evidence in her or his possession that pertains to the 
claim(s), in accordance with 38 C.F.R. § 3.159(b)(1).

The Board notes that, effective May 30, 2008, 38 C.F.R. § 
3.159 has been revised, in part.  See 73 Fed. Reg. 23,353-
23,356 (April 30, 2008).  Notably, the final rule removes 
the third sentence of 38 C.F.R. § 3.159(b)(1), which had 
stated that VA will request that a claimant provide any 
pertinent evidence in his or her possession.

In rating cases, a claimant must be provided with 
information pertaining to assignment of disability ratings 
(to include the rating criteria for all higher ratings for a 
disability), as well as information regarding the effective 
date that may be assigned.  Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006).  

VCAA-compliant notice must be provided to a claimant before 
the initial unfavorable decision on a claim for VA benefits 
by the agency of original jurisdiction (in this case, the 
RO).  Id.; Pelegrini, 18 Vet. App. at 112.  See also 
Disabled American Veterans v. Secretary of Veterans Affairs, 
327 F.3d 1339 (Fed. Cir. 2003).  However, the VCAA notice 
requirements may, nonetheless, be satisfied if any errors in 
the timing or content of such notice are not prejudicial to 
the claimant.  Id.

In this appeal, in a February 2006 pre-rating letter, the RO 
provided notice to the Veteran explaining what information 
and evidence was needed to substantiate the underlying claim 
for service connection.  This letter also informed the 
Veteran of what information and evidence must be submitted 
by the appellant and what information and evidence would be 
obtained by VA.  The May 2007 rating decision reflects the 
initial adjudication of the claim after issuance of this 
letter.  

Post rating, a May 2008 letter provided the Veteran with 
information pertaining to the assignment of disability 
ratings, as well as the pertinent rating criteria for 
evaluating diseases and injuries of the spine.  The 
pertinent criteria were also provided in the November 2007 
SOC.  After issuance of the November 2007 SOC and the May 
2008 letter, and opportunity for the Veteran to respond, the 
November 2009 supplemental SOC (SSOC) reflects 
readjudication of the claim.  Hence, the Veteran is not 
shown to be prejudiced by the timing of this notice.  See 
Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006); see 
also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) 
(the issuance of a fully compliant VCAA notification 
followed by readjudication of the claim, such as in an SOC 
or SSOC, is sufficient to cure a timing defect).

The record also reflects that VA has made reasonable efforts 
to obtain or to assist in obtaining all relevant records 
pertinent to the matter herein decided.  Pertinent medical 
evidence associated with the claims file consists of 
service, VA and private treatment records, and the reports 
of March 2006 and June 2008 VA examinations.  Also of record 
and considered in connection with the appeal are the various 
written statements provided by the Veteran, and by his 
representative, on his behalf.  The Board also finds that no 
additional RO action to further develop the record is 
warranted.

In summary, the duties imposed by the VCAA have been 
considered and satisfied.  Through various notices of the 
RO, the Veteran has been notified and made aware of the 
evidence needed to substantiate this claim, the avenues 
through which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  There is no additional notice that 
should be provided, nor is there any indication that there 
is additional existing evidence to obtain or development 
required to create any additional evidence to be considered 
in connection with this claim.  Consequently, any error in 
the sequence of events or content of the notice is not shown 
to prejudice the Veteran or to have any effect on the 
appeal.  Any such error is deemed harmless and does not 
preclude appellate consideration of the matter herein 
decided, at this juncture.  See Mayfield, 20 Vet. App. at 
543 (rejecting the argument that the Board lacks authority 
to consider harmless error).  See also ATD Corp. v. Lydall, 
Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).



II.  Analysis

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities, which is based on 
average impairment of earning capacity resulting from a 
service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. 
Part 4.  Where there is a question as to which of two 
ratings shall be applied, the higher rating will be assigned 
if the disability picture more nearly approximates the 
criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.  After careful 
consideration of the evidence, any reasonable doubt 
remaining is resolved in favor of the veteran.  38 C.F.R. 
§ 4.3.

The Veteran's entire history is to be considered when making 
disability evaluations.  See generally 38 C.F.R. 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where 
entitlement to compensation already has been established and 
an increase in the disability rating is at issue, it is the 
present level of disability that is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, 
where, as here, the question for consideration is 
entitlement to a higher initial rating since the grant of 
service connection, evaluation of the medical evidence since 
the grant of service connection to consider the 
appropriateness of "staged rating" (assignment of different 
ratings for distinct periods of time, based on the facts 
found) is required.  Fenderson, 12 Vet. App. at 126.  

Under the General Rating Formula for Disease and Injuries of 
the Spine, with or without symptoms such as pain (whether or 
not it radiates), stiffness, or aching in the area of the 
spine affected by residuals of injury or disease, a 10 
percent rating will be assigned for forward flexion of the 
thoracolumbar spine greater than 60 degrees but not greater 
than 85 degrees; or, forward flexion of the cervical spine 
greater than 30 degrees but not greater than 40 degrees; or, 
combined range of motion of the thoracolumbar spine greater 
than 120 degrees but not greater than 235 degrees; or, 
combined range of motion of the cervical spine greater than 
170 degrees but not greater than 335 degrees; or, muscle 
spasm, guarding, or localized tenderness not resulting in 
abnormal gait or abnormal spinal contour; or, vertebral body 
fracture with loss of 50 percent of more of height.  
38 C.F.R. § 4.71a.

A 20 percent rating is assigned for forward flexion of the 
thoracolumbar spine greater than 30 degrees but not greater 
than 60 degrees; or, forward flexion of the cervical spine 
greater than 15 degrees but not greater than 30 degrees; or, 
the combined range of motion of the thoracolumbar spine not 
greater than 120 degrees; or, the combined range of motion 
of the cervical spine not greater than 170 degrees; or, 
muscle spasm or guarding severe enough to result in an 
abnormal gait or abnormal spinal contour such as scoliosis, 
reversed lordosis, or abnormal kyphosis.  

A 30 percent rating is assigned for forward flexion of the 
cervical spine to 15 degrees or less; or, favorable 
ankylosis of the entire cervical spine.  A 40 percent rating 
requires evidence of unfavorable ankylosis of the entire 
cervical spine; or, forward flexion of the thoracolumbar 
spine to 30 degrees or less; or, favorable ankylosis of the 
entire thoracolumbar spine.  A 50 percent  rating is 
assigned with evidence of unfavorable ankylosis of the 
entire thoracolumbar spine.  A 100 percent rating requires 
evidence of unfavorable ankylosis of the entire spine.  

Considering the pertinent evidence in light of the above, 
the Board finds that an initial 20 percent, but no higher, 
rating for thoracolumbar strain with scoliosis is warranted.  

The Veteran was afforded a VA contract examination in March 
2006.  He reported stiffness, weakness, and constant pain.  
He stated his condition did not cause incapacitations.  The 
condition did not result in any time lost from work.  
Physical examination revealed a normal posture and gait.  
There was no ankylosis.  Thoracolumbar range of motion was 
normal, except that flexion was decreased to 80 degrees with 
pain beginning at 80 degrees.  Pain additionally limited 
joint function of the spine after repetitive use, but the 
examiner was unable to determine if pain, fatigue, weakness, 
lack of endurance and incoordination additionally limit the 
joint function in degrees.  The examiner did comment that 
joint function was not additionally limited by fatigue, 
weakness, lack of endurance and incoordination after 
repetitive use.  There were no signs of intervertebral disc 
syndrome.  Examination of the muscles was within normal 
limits.  Muscle spasm was present and identified as 
paravertebral muscle spasm.  Neurological examination was 
normal, as was a thoracic spine X-ray.  Lumbar spine X-ray 
showed mild levoscoliosis.  The examiner's diagnosis was 
scoliosis of the lumbar spine.  

In June 2006, the Veteran's private physical therapist noted 
a normal range of motion for the thoracic spine, except that 
forward flexion was limited to 80 degrees.  An October 2006 
report noted mild scoliosis and muscle spasm.  

The Veteran was afforded another VA contract examination in 
June 2008.  He reported stiffness and pain as a result of 
thoracolumbar strain with scoliosis.  The condition did not 
result in any incapacitation.  Physical examination revealed 
a normal posture and gait.  Muscle spasm was absent.  There 
was no ankylosis of the spine.  Forward flexion was to 75 
degrees, with pain beginning at 70 degrees.  The joint 
function of the spine was not additionally limited by pain, 
fatigue, weakness, lack of endurance or incoordination after 
repetitive use.  There were abnormal curvatures of the spine 
of thoracic scoliosis.  There were no signs of 
intervertebral disc syndrome.  Neurological examination was 
normal.  Thoracic and lumbar spine X-rays were within normal 
limits.  The diagnosis was thoracolumbar strain with 
scoliosis.  

The Veteran is service-connected for scoliosis and the 
medical evidence shows that he has had muscle spasm during 
the course of this appeal.  Resolving all reasonable doubt 
in the Veteran's favor, the Board finds that the criteria 
for an initial 20 percent rating (muscle spasm causing 
abnormal curvature of the spine) for thoracolumbar strain 
with scoliosis have been met since the effective date of the 
grant of service connection.  

However, a rating in excess of 20 percent is not warranted 
for thoracolumbar strain with scoliosis at any point 
pertinent to this appeal.  For a rating in excess of 20 
percent to be warranted, the evidence would need to show 
forward flexion of the spine limited to 30 degrees or less 
or ankylosis.  In this case, the most limited range of 
forward flexion noted is to 70 degrees.  Both examiners 
noted that there was no ankylosis present and the evidence 
shows that the Veteran has had motion in his spine 
throughout the course of this appeal.    

The Board emphasizes that there is no basis for a rating in 
excess of 20 percent for thoracolumbar strain with scoliosis 
based on limitation of motion, even when functional loss 
associated with the Veteran's complaints of pain is 
specifically considered .  In this regard, the Board notes 
that, when evaluating musculoskeletal disabilities, VA may, 
in addition to applying schedular criteria, consider 
granting a higher rating in cases in which the claimant 
experiences additional functional loss due to pain, 
weakness, excess fatigability, or incoordination, to include 
with repeated use or during flare-ups, and those factors are 
not contemplated in the relevant rating criteria.  See 
38 C.F.R. §§ 4.40, 4.45 (2009); DeLuca v. Brown, 8 Vet. App. 
202, 204-7 (1995).  The provisions of 38 C.F.R. § 4.40 and 
38 C.F.R. § 4.45 are to be considered in conjunction with 
the diagnostic codes predicated on limitation of motion.  
See Johnson v. Brown, 9 Vet. App. 7 (1996).

In this case, the physician who examined the Veteran in June 
2008 noted that joint function of the spine was not 
additionally limited by pain, fatigue, weakness, lack of 
endurance or incoordination after repetitive use.  There is 
otherwise no evidence of limitation of motion in addition to 
that shown objectively.  The Board recognizes that the 
examiner in March 2006 noted limitation of joint function 
due to pain after repetitive use.  However, no actual degree 
of limitation of motion was offered.  The totality of the 
evidence in this case indicates that even when considering 
the effects of pain on limitation of motion, the Veteran's 
thoracolumbar spine with scoliosis has not resulted in the 
functional equivalent of ankylosis or forward flexion of 30 
degrees or less.  The Board also points out that the 
language preceding the rating criteria under the General 
Rating Formula indicates that the criteria are to be applied 
with or without symptoms such as pain.

The Board has also considered the applicability of other 
diagnostic codes for rating this disability, but finds that 
no other diagnostic code provides a basis for a higher 
rating.  In this regard, the Veteran does not have 
intervertebral disc syndrome and his neurological 
examinations have been normal.  See 38 C.F.R. § 4.71a, 
Formula for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes; 4.124a (2009).  This disability 
also  has not been shown to involve any factors that warrant 
evaluation under any other provision of VA's rating 
schedule.  

For the foregoing reasons, the Board concludes that the 
record supports assignment of an initial  20 percent but no 
higher rating for thoracolumbar strain with scoliosis..  The 
Board has applied the benefit-of-the doubt doctrine in 
determining that the criteria for an initial 20 percent 
rating are met, but finds that the preponderance of the 
evidence is against assignment of any higher rating.  See 
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. 
Derwinski, 1 Vet. App. 49, 53-56 (1990).  


ORDER

An initial 20 percent rating for thoracolumbar strain with 
scoliosis, from January 19, 2006, is granted, subject to the 
legal authority governing the payment of compensation 
benefits.


REMAND

The Board's review of the claims file reveals that further 
RO action on the claim for a higher initial rating for PTSD 
is warranted.  

A September 2009 VA psychiatry note indicates that the 
Veteran receives treatment at the Vet Center.  While the 
treatment note indicates the Veteran has gone to the Vet 
Center 3 or 4 times, no records of any treatment at the Vet 
Center are in the file.  As these records may be relevant to 
this claim, the RO should make attempts to obtain these 
records (as appropriate).  

On remand, the RO should also obtain any outstanding VA 
treatment records relevant to the claim.  The Board 
emphasizes that records generated by VA facilities that may 
have an impact on the adjudication of a claim are considered 
constructively in the possession of VA adjudicators during 
the consideration of a claim, regardless of whether those 
records are physically on file.  See Dunn v. West, 11 Vet. 
App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 
613 (1992).  The file currently contains records from the 
Washington, DC VA Medical Center (VAMC) and the Alexandria, 
Virginia Community Based Outpatient Clinic (CBOC) through 
November 16, 2009.  Hence, the RO should obtain any records 
of treatment for PTSD at these facilities, since November 
2009, following the current procedures prescribed in 38 
C.F.R. § 3.159(c) as regards requests for records from 
Federal facilities.

To ensure that all due process requirements are met, the RO 
should also give the Veteran another opportunity to provide 
information and/or evidence pertinent to the claim remaining 
on appeal.  The notice letter to the Veteran should explain 
that he has a full one-year period for response.  See 
38 U.S.C.A. § 5103(b)(1) (West 2002); but see also 
38 U.S.C.A. § 5103(b)(3) (West Supp. 2009) (amending the 
relevant statute to clarify that VA may make a decision on a 
claim before the expiration of the one-year notice period).  
The letter should inform the Veteran of the information and 
evidence necessary to substantiate his claim for a higher 
rating.  The RO should also ensure that its notice to the 
Veteran meets the requirements of the decision in 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006)-
particularly as regards disability ratings and effective 
dates-as appropriate.  The RO should request that the 
Veteran provide authorization for VA to obtain relevant 
treatment records from the Vet Center.   

After providing the required notice, the RO should attempt 
to obtain any additional evidence for which the Veteran 
provides sufficient information, and, if needed, 
authorization, following the current procedures prescribed 
in 38 C.F.R. § 3.159 (2009).  

The actions identified herein are consistent with the duties 
imposed by the Veterans Claim Act of 2000 (VCAA).  See 
38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 
(2009).  However, identification of specific actions 
requested on remand does not relieve the RO of the 
responsibility to ensure full compliance with the VCAA and 
its implementing regulations.  Hence, in addition to the 
actions requested above, the RO should also undertake any 
other development and/or notification action deemed 
warranted by the VCAA prior to adjudicating the claim on 
appeal.  For example, if evidence obtained indicates that 
the Veteran's PTSD may have worsened, the RO should consider 
scheduling him for another VA examination.  The RO's 
adjudication of the claim should include consideration of 
whether "staged" rating of the Veteran's disability 
(assignment of different ratings for distinct periods of 
time, based on the facts found) pursuant to Fenderson (cited 
to above) is appropriate. 

Accordingly, this matter is hereby REMANDED to the RO, via 
the AMC, for the following action:

1.  The RO should obtain from the 
Washington DC VAMC and the Alexandria CBOC 
all outstanding pertinent records of 
evaluation and/or treatment of the 
Veteran's service-connected PTSD, since 
November 2009..  The RO must follow the 
procedures set forth in 38 C.F.R. 
§ 3.159(c) as regards requesting records 
from Federal facilities.  All records 
and/or responses received should be 
associated with the claims file.

2.  The RO should furnish to the Veteran 
and his representative VCAA-compliant 
notice regarding the claim for a higher 
initial rating.  The RO's letter should 
explain how to establish entitlement to an 
initial rating in excess of 10 percent for 
PTSD.  The RO should request that the 
Veteran provide information and, if 
necessary, authorization, to enable it to 
obtain any additional evidence pertinent 
to the remaining claim on appeal that is 
not currently of record.  The RO should 
specifically request that the Veteran 
provide authorization so that VA can 
obtain relevant treatment records from the 
Vet Center. 

The RO should ensure that its letter meets 
the requirements of Dingess/Hartman (cited 
to above), particularly as regards 
disability ratings and effective dates, as 
appropriate.  

The RO should also clearly explain to the 
Veteran that he has a full one-year period 
to respond (although VA may decide the 
claim within the one-year period).

3.  The RO should assist the Veteran in 
obtaining any additional evidence 
identified for which appropriate 
authorization has been provided-to 
particularly include records from the Vet 
Center (as appropriate)-following current 
procedures set forth in 38 C.F.R. § 3.159. 
 All records/responses received should be 
associated with the claims file.  If any 
records sought are not obtained, the RO 
should notify the Veteran of the records 
that were not obtained, explain the 
efforts taken to obtain them, and describe 
further action to be taken.

4.  To help avoid future remand, the RO 
must ensure that all requested actions 
have been accomplished (to the extent 
possible) in compliance with this REMAND.  
If any action is not undertaken, or is 
taken in a deficient manner, appropriate 
corrective action should be undertaken.  
See Stegall v. West, 11 Vet. App. 268 
(1998).

5.  After completing the requested 
actions, and any additional notification 
and/or development deemed warranted (such 
providing another VA examination, if 
necessary), the RO should readjudicate the 
claim on appeal in light of all pertinent 
evidence and legal authority.  The RO's 
adjudication of the claim for a higher 
initial rating should include 
consideration of whether "staged" rating 
of the Veteran's disability, pursuant to 
Fenderson (cited to above) is appropriate.

6.  If the benefit sought on appeal 
remains denied, the RO must furnish to the 
Veteran and his representative an 
appropriate SSOC that includes clear 
reasons and bases for all determinations, 
and afford them the appropriate time 
period for response before the claims file 
is returned to the Board for further 
appellate consideration.

The purpose of this REMAND is to afford due process and to 
accomplish additional development and adjudication, and it 
is not the Board's intent to imply whether the benefits 
requested should be granted or denied.  The Veteran need 
take no action until otherwise notified, but he may furnish 
additional evidence and/or argument during the appropriate 
time frame.  See Kutscherousky v. West, 12 Vet. App. 369 
(1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); Booth 
v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 3 
Vet. App. 129, 141 (1992).

This REMAND must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).  



______________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


